Title: To James Madison from Peter Johnston, 30 October 1801 (Abstract)
From: Johnston, Peter
To: Madison, James


30 October 1801, Prince Edward. Introduces Elijah Hendrick and recommends him for employment in post using his mercantile and accounting skills.
 

   RC (DLC). 1 p. Cover marked by Johnston, “Care of Mr. Hendrick.” Republican lawyer Peter Johnston represented Prince Edward County for several terms in the Virginia House of Delegates, where he actively supported the passage of JM’s Virginia Resolutions of 1798.

